Citation Nr: 1014348	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-13 335	)	DATE
	)


   On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post right knee meniscectomy.

2.  Entitlement to an effective date earlier than November 
15, 2004, for service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1969.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.


FINDING OF FACT

On March 24, 2010, prior to the promulgation of a decision in 
this appeal, the Board received a written request from the 
Veteran that the appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, by written correspondence received on 
March 24, 2010, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


